United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORATAION SECURITY
ADMINISTRATION, St. Augustine, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1682
Issued: December 22, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On August 4, 2015 appellant, through counsel, filed a timely appeal of a February 6,
2015 decision of the Office of Workers’ Compensation Programs (OWCP). The appeal was
docketed as No. 15-1682.
The Board has duly considered the matter and finds that the case is not in posture for
decision as the case record submitted to the Board is incomplete. The imaged record forwarded
to the Board contains only the first page of the February 6, 2015 final decision on appeal. This
page indicates that OWCP found an overpayment of $38,389.73 due to an incorrect pay rate, and
waiver of the overpayment was denied. The single page is clearly not the entire decision, as it
refers to an enclosed memorandum providing the “reasons” for the decision. OWCP also
indicated that the overpayment would be recovered “in the manner described in the attached
enclosure.”
A proper review of the case and adjudication of the issues by the Board requires a
complete record of the relevant evidence.1 The record is incomplete as the actual decision on
1

See Terence M. Gore, Docket No. 94-0464 (issued June 26, 1995).

appeal has not been properly imaged, identified, and submitted to the Board as part of the case
record. The case will be remanded to OWCP for proper reconstruction and assemblage of the
record. After such proper assemblage of the record, OWCP should issue a merit decision to
protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 6, 2015 is set aside and the case remanded to OWCP for
action consistent with this order of the Board.
Issued: December 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

